 

ee
Case 1:19-cr-00901-JPO Document 22 Filed 05/05/20 Page 1of1

 

Patrick J. Joyce Esq.
Attorney at Law
70 Lafayette Street - 2nd Floor
New York, New York 10013
(212) 285-2299
FAX (212) 513-1989

New Jersey Office:
658 Ridgewood Road
Maplewood, NJ 07040
VIA ECF
May 4, 2020

Judge J. Paul Oetken

United States District Court Judge
Thurgood Marshal! Courthouse
40 Foley Square

New York, NY 10007

 

Re: United States v. Joao Corcino
19 Cr 190
Dear Judge Oetken,

I represent Joao Corcino, the defendant in the above-referenced case. On March 30", 2020,
the Court signed an order (the “March 30 Order”) granting Mr. Corcino pre-trial release upon his
own signature to third-party custodian James Alves and upon the arrangement of location
monitoring, as directed by Pretrial Services.

However, because of the medical emergency presented by COVID-19 and a shortened
supply of equipment as a result, Pre-trial Services has limited electronic or location monitoring to
high-risk defendants. Pre-trial has determined that location monitoring will not be necessary for
Mr. Corcino. Further, because of Mr. Corcino’s health, any attempt to outfit him or his residence
for location monitoring will put Mr. Corcino in contact with possible carriers of the coronavirus,
and unnecessarily risk his health. I, therefore, request that the Court amend the March 30" Order
to eliminate the conditions on his bail imposing location monitoring and a curfew (as Pretrial will
not be able to monitor compliance with a curfew without location monitoring). All other conditions
of the March 30" Order shall remain in place. Pre-trial Services Officer, Shawn Bostic reported
that Pretrial Services has no objections to this amendment, and our office spoke with AUSA Daniel

Nessim who consents to the amendment.
iy submitted,
4 [

[Patrigk/. Igyce

ce: Daniel George Nessim, Esq. AUSA (via email)
